PER CURIAM.
Appellant, Ruby McCissell, was convicted in the Webster Circuit Court of the offense •of possessing alcoholic beverages for the purpose of sale in local option territory. The punishment imposed was a fine of $100 and 30 days in jail.
The principal question concerns the sufficiency of the affidavit and search warrant which did not describe particularly an automobile found on the premises described in the affidavit.
We have this day held in the case of Massey v. Commonwealth, 305 S.W.2d 755, that it is not necessary to describe the automobile found on the premises searched under a warrant otherwise valid and that opinion is controlling here.
The record discloses that the verdict was based upon sufficient evidence.
The motion for appeal is therefore overruled and the judgment affirmed.